            Case 3:20-cv-03424-EMC Document 26 Filed 06/16/20 Page 1 of 3




1    BERGER MONTAGUE PC
2    Benjamin Galdston (SBN 211114)
     Email: bgaldston@bm.net
3    12544 High Bluff Drive, Suite 340
4    San Diego, CA 92130
     Tel: (619) 489-0300
5
     Attorneys for Plaintiffs and the Proposed Classes
6
     [Additional Counsel Listed on Signature Page]
7
8                        UNITED STATES DISTRICT COURT
9                     NORTHERN DISTRICT OF CALIFORNIA
10
     KATHERINE SASS AND CODY                    Case No. 3:20-cv-03424
11   HOUNANIAN, on Behalf of
     Themselves and All Others Similarly        CLASS ACTION
12
     Situated,
13
                 Plaintiffs,                    PROOF OF SERVICE
14
15         vs.
16
     GREAT LAKES EDUCATIONAL
17   LOAN SERVICES, INC., EQUIFAX
18   INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, EXPERIAN
19   INFORMATION SOLUTIONS, INC.
20   AND VANTAGESCORE SOLUTIONS,
     LLC,
21
22               Defendants.
23
24
25
26
27
28                                       PROOF OF SERVICE
                                             -1-
             Case 3:20-cv-03424-EMC Document 26 Filed 06/16/20 Page 2 of 3




1          I hereby certify that copies of the: (1) Order Reassigning Case to Judge
2    Edward M. Chen [ECF No. 18]; (2) Judge Chen’s Civil Standing Order; (3) Judge
3    Chen’s Civil Standing Order on Discovery; and (4) Standing Order for All Judges
4    of the Northern District of California were served upon the following counsel for
5    defendants in the above-referenced action by electronic mail on June 16, 2020:
6    BROWNSTEIN HYATT FARBER                    JONES DAY
7    SCHRECK, LLP                               Kerry C. Fowler
     Jonathan C. Sandler, Bar No. 227532        kcfowler@jonesday.com
8    jsandler@bhfs.com                          555 S. Flower Street, 50th Floor
     2049 Century Park East, Suite 3550         Los Angeles, CA 90071
9
     Los Angeles, CA 90067                      Tel: (213) 489-3939
10   Tel: (310) 500-4600                        Attorneys for Defendant Experian
11   Attorneys for Defendant Great Lakes        Information Solutions, Inc.
     Educational Loan Services, Inc.
12
     O’MELVENY & MYERS LLP                      O’MELVENY & MYERS LLP
13   Randall W. Edwards                         Danielle N. Oakley
     REdwards@omm.com                           doakley@omm.com
14   James K. Rothstein                         Elizabeth L. McKeen
15   jrothstein@omm.com                         emckeen@omm.com
     Two Embarcadero Center, 28th Floor         610 Newport Center Drive, 17th Floor
16   San Francisco, CA 94111                    Newport Beach, CA 92660
     Tel: (415) 984-8700                        Tel: (949) 760-9600
17
     Attorneys for Defendant TransUnion, LLC    Attorneys for Defendant TransUnion,
18                                              LLC
19   REED SMITH LLP                             KING & SPALDING
     Terence N. Hawley                          Anne M. Voigts
20
     thawley@reedsmith.com                      avoigts@kslaw.com
21   101 Second Street, Suite 1800              601 S. California Avenue, Suite 100
     San Francisco, CA 94105                    Palo Alto, CA 94304
22   Tel: (415) 543-8700                        Tel: (650) 422-6700
23   Attorneys for Defendant VantageScore       Attorneys for Defendant Equifax
     Solutions, LLC
24                                              Information Services, LLC
25
26
27
28                                     PROOF OF SERVICE
                                           -2-
            Case 3:20-cv-03424-EMC Document 26 Filed 06/16/20 Page 3 of 3




1    Date: June 16, 2020               BERGER MONTAGUE PC

2
3                                      /s/ Benjamin Galdston
                                       BENJAMIN GALDSTON
4                                      12544 High Bluff Drive, Suite 340
5                                      San Diego, CA 92130
                                       Tel: (619) 489-0300
6                                      Email: bgaldston@bm.net
7
                                       E. Michelle Drake*
8                                      John G. Albanese*
9                                      BERGER MONTAGUE PC
                                       43 SE Main Street, Suite 505
10                                     Minneapolis, MN 55414
11                                     Tel: (612) 594-5999
                                       Fax: (612) 584-4470
12                                     Email: emdrake@bm.net
13                                             jalbanese@bm.net
                                       *pro hac vice forthcoming
14
15                                     Alexander Hood*
                                       TOWARDS JUSTICE
16                                     1410 High Street, Suite 300
17                                     Denver, CO 80218
                                       Tel: (720) 239-2606
18                                     Email: alex@towardsjustice.org
19                                     *pro hac vice forthcoming
20                                     Attorneys for Plaintiffs and
21                                     the Proposed Classes
22
23
24
25
26
27
28                                  PROOF OF SERVICE
                                        -3-
